SETTLEMENT AGREEMENT WITH MUTUAL GENERAL RELEASES

This SETTLEMENT AGREEMENT WITH MUTUAL GENERAL RELEASES ("Agreement") is entered
into by, among and between: Daniel R. VanAuken, individually and as Trustee of
the Daniel R. VanAuken Agreement of Trust dated October 13, 1999 (collectively,
"VanAuken"); Quantum Fuel Systems Technologies Worldwide, Inc. ("Quantum");
WBQT, LLC, Whitebox Automotive Holdings, Inc., which is also or now known as WB
Automotive Holdings, Inc. (collectively, "Whitebox"); Richard C. Anderson
("Anderson"); Thomas H. Bejin, in his capacity as Special Personal
Representative of the Estate of Jeffrey P. Beitzel ("Beitzel"); Douglass C.
Goad; Tec Star, Inc., which is also or now known as Tecstar, LP; Starcraft
Corporation, which is also or now known as Tecstar Automotive Group, Inc.;
Tecstar Automotive Group, Inc.; Wheel to Wheel, Inc., which is also or now known
as Wheel to Wheel, LLC; and Wheel to Wheel, LLC.

RECITALS

The following is a recital of facts underlying this Agreement:

A. The parties to this Agreement are engaged in litigation in the Circuit Court
of Oakland County, Michigan, Case No. 08-092039-CK, Judge Martha Anderson (the
"Litigation").

B. Each of the parties now wishes to fully and finally settle the Litigation, as
well as all disputes, differences and claims of every type and kind, known or
unknown, accrued or unaccrued, between and among them and that are related in
any manner to the Litigation.

C. This Agreement is supported by and being made by each party in exchange for
good and valuable consideration, the sufficiency, receipt and adequacy of which
is hereby acknowledged by each party.

The parties agree to the following:

 1. The above Recitals are true and correct and incorporated herein.

    This Agreement shall be binding upon its execution by all parties, and their
    exchanging of fully executed copies of this Agreement, which the parties
    will use their best efforts to accomplish by March 11, 2011 (the "Signing
    Date"). The effective date of this Agreement shall be March 31, 2011 (the
    "Effective Date").

 2. The following parties shall do the following:

    A. On the Effective Date, Whitebox shall pay to VanAuken the amount of
    $450,000.

    B. On the Effective Date, Beitzel shall pay to VanAuken the amount of
    $400,000. However, this payment by Beitzel and Beitzel's acceptance of this
    Agreement are subject to first being approved before the Effective Date by
    the Probate Court for Wayne County, Michigan, in which proceedings are
    pending concerning Beitzel. Beitzel will request that the Probate Court
    approve the full $400,000 payment. In the event that it does not approve the
    full payment, the parties to this Agreement, other than VanAuken, shall have
    the option but not any obligation to make an additional payment to VanAuken
    such that the total paid to VanAuken on the Effective Date is $1,750,000. If
    the Probate Court does not approve the full $400,000 payment, Beitzel shall
    not incur any liability to any of the parties if its inability to pay the
    full $400,000 payment causes the invalidation of this Agreement as set forth
    in section five of this Agreement. Nor will Beitzel incur any liability to
    any party(ies) who exercises the option described above to make an
    additional payment to bring the total payment to VanAuken to $1,750,000.

    C. On the Effective Date, Anderson shall pay to VanAuken the amount of
    $900,000.

    D. i. On the Effective Date, Quantum shall pay Anderson $550,000, which
    amount shall be fully satisfied by Quantum's issuance and delivery to
    Anderson of 108,000 shares of unregistered shares of Quantum common stock,
    par value $0.02 per share (the "Quantum Stock"). Any fees and costs incurred
    by Quantum in issuing the Quantum Stock shall not impact in any way the
    number of shares of Quantum Stock to be issued and delivered to Anderson.
    The issuance and delivery of the Quantum Stock will be authorized by all
    necessary corporate action of Quantum, and upon issuance all of the Quantum
    Stock shall be validly issued, fully paid, nonassessible and listed for
    trading on NASDAQ. The Quantum Stock will be issued in "book-entry" form. On
    the Effective Date, Quantum shall issue an irrevocable Letter of Instruction
    to its transfer agent, BNY Mellon Shareowner Services (the "Transfer
    Agent"), instructing the Transfer Agent to (i) credit Anderson's book-entry
    account for the number of shares of Quantum Stock equal to the Market Value
    and (ii) mail a transaction notice reflecting such credit to Anderson. For a
    period of one (1) year following the Effective Date, provided that Anderson
    continues to own the Quantum Stock, Quantum covenants to use its best
    efforts to timely

    

     

     

     

    file (or obtain extensions in respect thereof and file within the applicable
    grace period) all reports required to be filed by Quantum after the date
    hereof pursuant to the Exchange Act, and Quantum agrees to cooperate with
    Anderson in connection with Anderson's future sale of the Quantum Stock in
    reliance on Rule 144 (or any successor rule) promulgated under the
    Securities Act of 1933, as amended (the "Securities Act"), including,
    without limitation, using commercially reasonable efforts to timely file all
    of its periodic reports required under the Securities Exchange Act of 1934,
    as amended (the "Exchange Act") and issuing or causing to be issued a legal
    opinion to Quantum's Transfer Agent for the removal of the transfer
    restrictions on the Quantum Stock (if an exemption from registration is
    available under Rule 144 at the time of sale). If Quantum requires that
    Anderson provide Quantum with a legal opinion that the sale is exempt from
    registration, then Quantum shall reimburse Anderson for his reasonable costs
    and expenses incurred in connection with obtaining such legal opinion.

    ii. Anderson hereby represents and warrants to and agrees with Quantum that:

    (a) Anderson understands that the Quantum Stock has not been and will not be
    registered under the Securities Act or any applicable state securities laws,
    by reason of their issuance in a transaction that does not require
    registration under the Securities Act, and that such Quantum Stock may not
    be sold, assigned or transferred and must be held indefinitely in the
    absence of (i) an effective registration statement under the Act and
    applicable state securities laws with respect thereto or (ii) an exemption
    from such registration requirements being available at the time of sale and
    Anderson furnishes to Quantum a seller's representation certificate
    customary for an exempt sale under Rule 144 and/or an opinion of counsel,
    each in form and substance reasonably acceptable to Quantum. Further,
    Anderson understands and acknowledges that Quantum is not obligated to file
    and has no present intention of filing with the U.S. Securities and Exchange
    Commission (the "Commission") or with any state securities commission any
    registration statement in respect of resales of the Quantum Stock.

    (b) Anderson has had access at the EDGAR Website of the Securities and
    Exchange Commission to all of Quantum's public filings including, without
    limitation, the Registration Statement on Form S-1 filed with the Commission
    on March 4, 2011 and the Annual Report on Form 10-K for the year ended April
    30, 2010 (hereinafter referred to as the "Reports"). Anderson is familiar
    with and has had the opportunity to review information regarding Quantum,
    its business, operations, and its financial condition, and considered all
    factors Anderson deems material in deciding on the advisability of accepting
    the Quantum Stock pursuant to this Agreement. Any questions raised by
    Anderson of his representatives concerning the Quantum Stock have been
    answered to the satisfaction of Anderson and his representatives. Anderson
    can bear the economic risk of his investment and has such knowledge and
    experience in financial or business matters that he is capable of evaluating
    the merits and risks of the investment in the Quantum Stock. No
    representations or warranties have been made to Anderson or his
    representatives by Quantum or any agent, employee or affiliate of Quantum,
    and in entering into this Agreement, Anderson is not relying on any
    information, other than that which is contained in the Reports and the
    results of any independent investigation by Anderson or his representatives.

    (c) Anderson is, and will be at the time of issuance of the Quantum Stock,
    an "accredited investor," as such term is defined in Regulation D
    promulgated by the Commission under the Securities Act, is experienced in
    investments and business matters, has made investments of a speculative
    nature and has purchased securities of United States publicly-owned
    companies in private placements in the past and has such knowledge and
    experience in financial, tax and other business matters as to enable him to
    utilize the information made available in the Reports to evaluate the merits
    and risks of and to make an informed investment decision with respect to the
    proposed acquisition of the Quantum Stock, which represents a speculative
    investment. Anderson is not a broker-dealer under Section 15 of the Exchange
    Act, or an officer, director or affiliate of Quantum. Anderson has the
    authority and is duly and legally qualified to purchase and own the Quantum
    Stock. Anderson is able to bear the risk of such investment for an
    indefinite period and to afford a complete loss thereof.

    (d) Anderson is acquiring the Quantum Stock for his own account, and not as
    nominee, for investment only and not with a view toward, or for resale in
    connection with, the public sale or any distribution thereof. Anderson does
    not have any contract, undertaking, agreement, understanding or arrangement,
    directly or indirectly, with any person or entity to distribute, sell,
    transfer or pledge to such person or entity, or anyone else, all or any part
    of the Quantum Stock, and Anderson has no present plan to enter into any
    such contract, undertaking, agreement, understanding or arrangement.

    (e) The book-entry for the Quantum Stock shall contain the following or
    similar legend:

    "THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
    SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS,
    AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR
    OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION
    STATEMENT UNDER THE ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY
    SUCH TRANSACTION INVOLVING SAID SECURITIES OR (B) THE TRANSACTION IS EXEMPT
    FROM REGISTRATION.

    (f) Anderson has not directly or indirectly, nor has any person acting at
    the direction of Anderson, engaged in any transactions in the securities of
    Quantum (including, without limitation, any short sales involving Quantum's
    securities) since the earlier to occur of (i) the time that Anderson was
    first contacted by Quantum or any other person regarding accepting the
    Quantum Stock in connection with the settlement of the Litigation and (ii)
    the 30th day prior to the date of this Agreement. Anderson covenants that
    neither it nor any person or entity acting at the direction of Anderson will
    engage in any transactions in the securities of the Company (including short
    sales) after the date hereof and prior to the date that the transactions
    contemplated by this Agreement are publicly disclosed. Quantum agrees to
    make public disclosure of the transaction contemplated by this Agreement by
    filing a Form 8-K with the Commission (or in such other manner permitted
    under applicable securities laws) within four business days of the execution
    and delivery of this Agreement.

    On the Effective Date, after all of the payments are made and other actions
    are completed as required in section three of this Agreement, the parties
    shall sign or have their counsel sign the Stipulated Order of Dismissal with
    prejudice and, except for the allocation of costs and attorney fees as
    described in section seven of this Agreement, without costs or attorney fees
    of the Litigation, attached as Exhibit 1 (the "Stipulated Order of
    Dismissal"). On the Effective Date, each party shall provide such signed
    Stipulated Order of Dismissal to counsel for Anderson who is authorized by
    all parties to submit (and, if necessary, sign in hand or electronically for
    all counsel and parties an original of) such order to the Court for entry.
    The Litigation shall be dismissed by entry of the Stipulated Order of
    Dismissal. The parties will take all other actions required to cause the
    Litigation to be dismissed with prejudice as set forth above. Each party is
    to bear all of its own attorneys' fees and costs relating in any way to the
    Litigation, this matter generally, or the relationship, disputes and
    dealings between and among them and that relate to the Litigation in any
    manner.

    Between the Signing Date and the Effective Date, each party that is to make
    a payment to VanAuken pursuant to section three of this Agreement shall
    provide their portion of the funds to be paid to VanAuken to each such
    party's counsel. Such counsel will hold such funds in their respective trust
    accounts (the "Escrow"). On the Effective Date, counsel for each such paying
    party shall wire these Escrow funds to the Biber, O'Toole, Fowler & Clarkson
    PLLC IOLTA Client Trust Account #1851870863, Routing #072000096. Failure to
    pay VanAuken a total amount of $1,750,000 on the Effective Date, or the
    failure of Quantum to fulfill its obligations on the Effective Date to
    Anderson under section three of this Agreement, shall invalidate this
    Agreement as to all parties, making this Agreement null and void as if it
    was never entered into or executed. In the event of such invalidation, the
    Escrow funds shall be returned to the respective parties that paid the funds
    into Escrow, and the Litigation shall not be dismissed and shall continue
    towards trial.

    Each party acknowledges and agrees that this Agreement is being entered into
    in exchange for good, valuable, sufficient and adequate consideration, even
    if such party is not making a payment to VanAuken or Anderson or any other
    party. More specifically, each party agrees that the mutual general release
    it is giving and receiving, in and of itself, is good, valuable, sufficient
    and adequate consideration.

    The total in payments of $1,750,000 to VanAuken is intended by the parties
    to be in consideration for the April 2003 Stock Redemption Agreement and
    constitutes payment for the stock of Wheel to Wheel, Inc. surrendered by
    VanAuken in 2003. Such treatment is consistent with VanAuken's position
    throughout the Litigation. The total in payments of $1,750,000 to VanAuken
    includes an allocation by VanAuken of $440,040.50 for the payment of costs
    and attorneys fees he incurred in the Litigation. The mutual general
    releases contained in this Agreement are not limited to such Stock
    Redemption Agreement. Such releases are intended to be as broad as possible
    and cover all matters arising out of or in any way relating in any manner to
    the Litigation, including (without limitation) all other agreements and
    matters associated with such Litigation, including any promissory notes,
    consulting or other agreements or arrangements. No party shall issue to
    VanAuken any 1099 or other tax reporting document of any kind that
    attributes any of the $1,750,000 payment to VanAuken to the Consulting
    Agreement or to interest on the Promissory Note, which among other things,
    were the subject of the Litigation. However, if requested, VanAuken shall
    provide to any party a fully completed W-9 form or similar form prior to
    payments being made to VanAuken by that party. Each party is fully aware of
    their own tax liabilities as a result of this Agreement, and is responsible
    for their own tax liabilities.

    In the event of a breach of this Agreement by a party, the breaching party
    shall pay the injured party all reasonable costs, expenses and attorney fees
    incurred by the injured party in enforcing this Agreement.

    

    Upon the Effective Date, except for the rights and obligations required by
    this Agreement, each party to this Agreement on their own behalf and, to the
    fullest extent that they may act by law, on behalf of each and every one of
    their past and present affiliates, subsidiaries, divisions, related
    assumed-name entities, predecessors, successors, members, shareholders,
    direct and indirect owners, trusts, trustees, interest holders, partners,
    partnerships, spouses, heirs, estates, administrators, executors, assigns,
    agents, officers, managers, insurers, directors, employees, representatives
    and attorneys (hereinafter collectively referred to as the "Releasors")
    hereby irrevocably, unconditionally and, to the maximum extent allowed by
    law, fully releases, covenants not to sue, acquits and discharges each and
    every other party, and each and every other party's past, present and future
    officers, agents, directors, affiliates, divisions, subsidiaries, attorneys,
    predecessors, successors, members, shareholders, direct and indirect owners,
    trusts, trustees, interest holders, partners, partnerships, spouses, heirs,
    estates, administrators, executors, managers, insurers, assigns, parent
    companies, representatives and employees, individually and in their
    representative capacities, and all persons or entities acting by, through,
    under or in concert with any of them (hereinafter collectively referred to
    as the "Releasees") of and from any and all claims, actions, suits, debts,
    liabilities, injuries, causes of action, demands, damages, sums of money,
    disputes, duties, rights, costs, fees, attorneys fees, and expenses of any
    kind, known or unknown, suspected or unsuspected, that the Releasors ever
    had, now has, or hereafter may have against any one or more of the Releasees
    arising out of or in any way relating in any manner to the Litigation,
    including (without limitation) the claims made or that could have been made
    in the Litigation, and claims previously dismissed during the course of the
    Litigation, which, for the sake of clarity, expressly include but are not
    limited to various parties' claims for indemnity and contribution as well as
    Anderson's cross-claims and third-party claims relating to his employment.

    The intent of this Agreement is to completely and finally end any possible
    disputes between and among any of the parties relating in any manner to the
    Litigation, including (without limitation) the claims made or that could
    have been made in the Litigation, and claims previously dismissed during the
    course of the Litigation, which, for the sake of clarity, expressly include
    but are not limited to various parties' claims for indemnity and
    contribution as well as Anderson's cross-claims and third-party claims
    relating to his employment. Each and all of the parties specifically
    acknowledge that, in this Agreement, they are releasing all known and
    unknown, suspected and unsuspected claims as set forth above. Each and all
    of the parties fully understand and accept the risk that such release will
    release claims of which they are not even aware. Each and all of the parties
    have evaluated the risk of giving such a release, have each sought advice of
    independent counsel concerning it, and each desires to agree to such a
    release.

    Each party represents that they have not previously assigned or transferred
    and will not assign or transfer any of the rights, claims, obligations or
    other matters being released by this Agreement.

    Each party to this Agreement has had the opportunity to receive the advice
    of independent counsel in entering into this Agreement. Each party
    acknowledges that no other party, nor any agent or attorney thereof, has
    made any promises, representations or warranties whatsoever, whether
    expressed, implied or statutory, which are not contained herein, concerning
    the subject matter hereof, to induce execution of this Agreement. Each party
    to this Agreement further acknowledges that this Agreement has not been
    executed in reliance on any promise, representation or warranty whatsoever,
    written or oral, express or implied, not contained herein. Each party to
    this Agreement has voluntarily, with full knowledge and without coercion or
    duress of any kind, entered into this Agreement pursuant to arm's-length
    negotiations.

    If any provision of this Agreement, or any application thereof, is held to
    be invalid or unenforceable, such defect shall not affect other provisions
    or applications of this Agreement that can be given effect without the
    invalid or unenforceable provisions or applications. To this end, any
    invalid or unenforceable provisions and applications of this Agreement shall
    be severable.

    This Agreement contains, and is intended as, a complete statement of all of
    the terms of the arrangements among the parties with respect to the matters
    provided for, supersedes any previous agreements and understandings among
    the parties with respect to those matters, and cannot be modified or
    terminated except by a subsequent agreement in writing signed by all
    parties. This is a fully integrated agreement.

    This Agreement shall be governed by and construed in accordance with the
    laws of the State of Michigan. In construing this Agreement or determining
    the rights of the parties under this Agreement, no party shall be deemed to
    have drafted or created this Agreement or any portion of it. This Agreement
    may be executed in original, dated and notarized counterparts, and all
    counterparts so executed shall constitute one Agreement binding upon the
    parties. Faxed or e-mailed signatures are acceptable. Each party is to also
    send an original Agreement signed by that party to counsel for Anderson who
    will maintain the original, fully executed Agreement and circulate copies to
    all of the parties. This Agreement shall be binding upon and the benefits
    shall inure to the parties hereto, and each of their respective past,
    present and future heirs, successors, representatives, administrators,
    assigns and insurers.

    Each of the parties represents and warrants that the person signing this
    Agreement on their behalf is fully authorized to do so, and that none of the
    parties need approval from any individual, court, tribunal, administrative
    or other entity for this Agreement to be fully enforceable and binding,
    except that Beitzel needs the approval of the Probate Court referenced in
    section three of this Agreement.

    The parties will cooperate with each other in the execution and delivery of
    any further or additional documents, and do and perform such other acts and
    things, as may be reasonably requested to accomplish the intent and purpose
    of this Agreement.

    By entering into this Agreement, no party admits any liability to the other,
    such liability being expressly denied.

    THE PARTIES HAVE EACH CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
    PROVISIONS OF THIS AGREEMENT, AND ARE VOLUNTARILY AND FREELY ENTERING INTO
    IT.

 

AGREED TO BY:

 

/s/ Daniel R. VanAuken

________________ Dated:_March 9, 2011



Daniel R. VanAuken, individually and

as Trustee of the Daniel R. VanAuken

Agreement of Trust dated October 13, 1999

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared Daniel R.
VanuAuken who, being first duly sworn, deposes and says that he has read the
foregoing Agreement and executed same as a voluntary act and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

WHEEL TO WHEEL, LLC and WHEEL TO WHEEL, INC.

By:/s/ Scott. C. Ronan__________________ Dated:_March 10, 2011

Their: Authorized Representative

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared
______________ who, being first duly sworn, deposes and says that he/she has
read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of Wheel to Wheel, LLC and Wheel to Wheel, Inc., and executed same as a
voluntary act and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

 

WBQT, LLC

By:/s/Mark Strefling___________________ Dated: March 9, 2011

Its: Authorized Representative

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared
______________ who, being first duly sworn, deposes and says that he/she has
read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of WBQT, LLC and executed same as a voluntary act and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

 

WB AUTOMOTIVE HOLDINGS, INC. and

WHITEBOX AUTOMOTIVE HOLDINGS, INC.

By:/s/ Mark Strefling__________________ Dated: March 9, 2011

Their: Authorized Representative

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared
______________ who, being first duly sworn, deposes and says that he/she has
read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of WB Automotive Holdings, Inc. and Whitebox Automotive Holdings, Inc.
and executed same as a voluntary act and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

TEC STAR, INC. and TECSTAR, LP

By:_/s/ Scott. C. Ronan_________________ Dated: March 10, 2011

Their: Authorized Representative

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared
______________ who, being first duly sworn, deposes and says that he/she has
read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of Tec Star, Inc. and Tecstar, LP, and executed same as a voluntary act
and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

STARCRAFT CORPORATION and

TECSTAR AUTOMOTIVE GROUP, INC.

By:/s/ Alan P. Niedzwiecki Dated: March 10, 2011

Their: Authorized Representative

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared
______________ who, being first duly sworn, deposes and says that he/she has
read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of Starcraft Corporation and Tecstar Automotive Group, Inc., and executed
same as a voluntary act and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.

By:/s/ Alan. P. Niedzwiecki_____________ Dated: March 10, 2011

Its: Authorized Representative

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared
______________ who, being first duly sworn, deposes and says that he/she has
read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of Quantum Fuel Systems Technologies Worldwide, Inc. and executed same as
a voluntary act and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

 

 

 

/s/ Richard C. Anderson

_______________ Dated:__March 10, 2011



Richard C. Anderson

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared Richard C.
Anderson who, being first duly sworn, deposes and says that he has read the
foregoing Agreement and executed same as a voluntary act and deed.

 

___________________________________

Notary Public, County, ________________

My Commission expires:

 

ESTATE OF JEFFREY P. BEITZEL

By:/s/ Thomas H. Bejin________________ Dated: March 10, 2011 Thomas H. Bejin, in
his capacity

as Special Personal Representative of

the Estate of Jeffrey P. Beitzel

 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared Thomas H.
Bejin, in his capacity as Special Personal Representative of the Estate of
Jeffrey P. Beitzel, who, being first duly sworn, deposes and says that he/she
has read the foregoing Agreement, is authorized to enter into this Agreement on
behalf of the Estate of Jeffrey P. Beitzel and executed same as a voluntary act
and deed.

___________________________________

Notary Public, County, ________________

My Commission expires:

 

/s/ Douglass C. Goad

__________________ Dated: March 10, 2011Douglass C. Goad



 

STATE OF )

)ss

COUNTY OF )

On this _____ day of __________, 2011, before me personally appeared Douglass C.
Goad who, being first duly sworn, deposes and says that he has read the
foregoing Agreement and executed same as a voluntary act and deed.

 

___________________________________

Notary Public, County, ________________

My Commission expires:

 

 

 

SettlementAgreement.DOC